--------------------------------------------------------------------------------

Exhibit 10.1






 
AGREEMENT AND AMENDMENT NO. 3 TO CREDIT AGREEMENT
 
THIS AGREEMENT AND AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is
made as of June 28, 2009, by and between MEXICAN RESTAURANTS, INC., a Texas
corporation (the “Borrower”), and WELLS FARGO BANK, N.A., a national banking
association (the “Lender”).
 
WHEREAS, the Borrower and the Lender are parties to a certain Credit Agreement,
dated as of June 29, 2007, as amended (the “Credit Agreement”); terms used
herein and not otherwise defined are used herein as defined in the Credit
Agreement; and
 
WHEREAS, the Borrower has requested that the Lender amend Sections 1.1, 4.2 and
7.1(c) of the Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Amendments to Credit Agreement.
 
1.1           The defined term “Maturity Date” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
“Maturity Date.  June 29, 2012.”
 
1.2           The Applicable Margin table set forth in the definition of
“Applicable Margin” in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
Applicable Margin
Pricing Level
Total
Leverage Ratio
Commitment Fee
LIBOR Loans
Base Rate Loans
Letter of Credit Fee
I
> 1.5:1.0
0.50%
3.00%
1.00%
3.00%
II
< 1.5:1.0
0.50%
2.75%
0.75%
2.75%



 
1.3          Section 4.2 of the Credit Agreement is hereby amended to (i) delete
“and” at the end of Section 4.2(e); (ii) replace “.” at the end of Section
4.2(f) with “; and”; and (iii) add the following subsection (g) at the end
thereof:
 
“(g)        solely as a condition to any requested Revolving Credit Loan or
Letter of Credit to be used to fund Growth Capital Expenditures, after giving
effect to all requested Revolving Credit Loans and Letters of Credit on a pro
forma basis as of the end of the most recently completed Measurement Period, the
Total Leverage Ratio shall not exceed (i) 1.75:1.00 during the period from the
Closing Date through the end of the second Fiscal Quarter of Fiscal Year 2009,
and (ii) 1.25:1.00 during the third Fiscal Quarter of the Fiscal Year 2009 and
all fiscal periods thereafter.”
 
1.4           Section 7.1(c) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(c) Reserved.”
 
2.           Conditions to Effectiveness.  The amendments to the Credit
Agreement contemplated hereby shall become effective as of the date first
written above, provided that (i) the Lender shall have received from the
Borrower a counterpart of this Amendment duly executed by the Borrower and (ii)
the Borrower shall have paid the attorneys’ fees of the Lender incurred in
connection with this Amendment.
 
3.           Representations.
 
The Borrower represents and warrants to the Lender, as follows:
 
(a)           upon giving effect to this Amendment, no Default has occurred and
is continuing as of the date hereof;
 
(b)           the representations and warranties contained in Section V of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof (except to the extent that such representations and warranties
expressly relate to an earlier date); and
 
(c)           the resolutions referred to in Section 4.1 of the Credit Agreement
remain in full force and effect on and as of the date hereof.
 
6.           General.  The foregoing amendments to the Credit Agreement are
limited as provided herein and do not extend to any other provisions of the
Credit Agreement not specified herein or to any other matter.  The Credit
Agreement is ratified and confirmed and shall continue in full force and effect
as amended hereby.  This Amendment may be executed in any number of counterparts
with the same effect as if the signatures hereto and thereto were upon the same
instrument.
 
[Signature page follows.]
 



 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, THIS AGREEMENT AND AMENDMENT NO. 3 TO CREDIT AGREEMENT has
been executed as a sealed instrument as of the date first written above.
 
                                        MEXICAN RESTAURANTS, INC.




                                        By:     /s/ Andrew J. Dennard
                                        Name:  Andrew J. Dennard
                                        Title:    Chief Financial Officer
 
                                        WELLS FARGO BANK, N.A
 
                                        By:    /s/ Todd Alcantara
                                        Name:  Todd Alcantara
                                        Title:    Vice President





